Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 13, 2016

                                    No. 04-15-00656-CR

                                   The STATE of Texas,
                                        Appellant

                                              v.

                                     Gwen JENNINGS,
                                         Appellee

                     From the County Court at Law, Kerr County, Texas
                                Trial Court No. CR141129
                         Honorable Susan Harris, Judge Presiding


                                       ORDER
      The appellee’s motion to publish opinion is granted.




                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court